Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunaga (US 6783295).
Regarding claim 1, Yasunaga discloses a writing tool in which a front shaft (2) is detachably provided on a rear shaft (3) containing an ink absorbent body (6), and in which the ink absorbent body is configured to be replaced or replenished under a state in which the front shaft has been detached from the rear shaft (col. 9, ll. 3-7), wherein one of a rear part of the front shaft and a front part of the rear shaft has: a smaller-diameter base (46) having a cylindrical shape, an outward-facing pressure contact part (36 or 88) protruded radially from an outside surface of the smaller-diameter base, and at least one slit (30, 31 or 89) extending in parallel with an axial direction and penetrating the smaller-diameter base in a radial direction in such a pattern that a position in the axial direction of at least a portion of the slit 
Regarding claim 2, Yasunaga discloses the writing tool according to claim 1, wherein the outward-facing pressure contact part extends circumferentially except an area in which the slit is provided (Fig. 21).
Regarding claim 3, Yasunaga discloses the writing tool according to claim 1, wherein the outward-facing pressure contact part is provided at a position proximally away from a distal end of the smaller-diameter base by a predetermined distance, and the outside surface of the smaller-diameter base and the inside surface of the larger-diameter base are not in contact radially with each other, at a distal end area of the smaller-diameter base, when the rear part of the front shaft and the front part of the rear shaft are fitted to each other (in Fig. 21, the distal end of 90 will not contact the inner wall because the ribs 88 do not engage with a groove 13; see col. 13, ll. 42-45).
Regarding claim 7, Yasunaga discloses the writing tool according to claim 1, wherein the outward-facing pressure contact part and the inward-facing pressure contact part are configured to be engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other (Fig. 5).

Regarding claim 10, Yasunaga discloses the writing tool according to claim 1, wherein the slit is opened on a distal end side of the smaller-diameter base (at 35), and the slit is tapered proximally from the distal end side of the smaller- diameter base (V-shaped slot, col. 2, ll. 13-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga as applied to claim 1 above, and further in view of Campbell (US 4580816).
Regarding claim 4, Yasunaga teaches the writing tool according to claim 1, but does not teach that the smaller-diameter base has an outward-facing engaging part spaced apart from the outward-facing pressure contact part in the axial direction, the larger-diameter base has an inward-facing engaging part spaced apart from the inward-facing pressure contact part in the axial direction, and the outward-facing engaging part and the inward-facing engaging part are engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other.
Campbell teaches a smaller diameter base with an outward-facing engaging part (62) spaced apart from an outward-facing pressure contact part (60) in the axial direction, the larger-diameter base has an inward-facing engaging part (32) spaced apart from the inward-facing pressure contact part (wall 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Yasunaga with has an outward-facing engaging part spaced apart from the outward-facing pressure contact part in the axial direction, the larger-diameter base has an inward-facing engaging part spaced apart from the inward-facing pressure contact part in the axial direction, and the outward-facing engaging part and the inward-facing engaging part are engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other as taught by Campbell for the purpose of enabling the rear shaft and front shaft to both lock and provide a liquid seal (Campbell, col. 5, ll. 3-11).
Regarding claim 5, the combination of Yasunaga and Campbell teaches the writing tool according to claim 4, wherein the outward-facing pressure contact part extends circumferentially except an area in which the slit is provided (Yasunaga, Fig. 21), the inward-facing pressure contact part extends circumferentially such that the inward-facing pressure contact part is configured to be brought into a pressure contact radially with the outward-facing pressure contact part, the outward-facing engaging part extends circumferentially except an area in which the slit is provided (Yasunaga Fig. 21), and the inward-facing engaging part extends circumferentially such that the inward-facing engaging part is configured to be engaged with the outward- facing engaging part with respect to the axial direction.
Regarding claim 6, the combination of Yasunaga and Campbell teaches the writing tool according to claim 5, wherein the inward-facing engaging part is radially concavely provided on the inside surface of the larger-diameter base (Campbell, 32), and the inward-facing pressure contact part consists of a cylindrical surface which is smoothly continuous to the inside surface of the larger-diameter .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga as applied to claim 1 above, and further in view of Malamoud (US 4455101).
Regarding claim 8, Yasunaga teaches the writing tool according to claim 1, but does not teach a cap configured to cover the front shaft when the writing tool is not used for writing, and a portion of an inside surface of the cap is configured to be brought into a close contact with an entire circumference of a portion of an outside surface of the rear shaft.
Malamoud teaches a cap (2) configured to cover the front shaft when the writing tool is not used for writing (Fig. 1), and a portion of an inside surface of the cap is configured to be brought into a close contact with an entire circumference of a portion of an outside surface of the rear shaft (8, see col. 2, ll. 15-20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Yasunaga with a cap configured to cover the front shaft when the writing tool is not used for writing, and a portion of an inside surface of the cap is configured to be brought into a close contact with an entire circumference of a portion of an outside surface of the rear shaft for the purpose of protecting the writing tip when not in use.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga as applied to claim 1 above, and further in view of Cauwels (US 11077702).
Regarding claim 11, Yasunaga teaches the writing tool according to claim 1, but does not teach that the number of the slits is an odd number of three or more, and the slits are provided at substantially regular circumferential intervals.
Cauwels teaches an odd number of slits (2138) of three, and the slits are provided at substantially regular circumferential intervals.

Regarding claim 12, Yasunaga teaches the writing tool according to claim 1, but does not teach a rib configured to be inserted into the slit is provided on the inside surface of the larger-diameter base.
Cauwels teaches a rib (2930) configured to be inserted into a slit (2138) is provided on an inside surface of a larger-diameter base.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Yasunaga with a rib configured to be inserted into the slit is provided on the inside surface of the larger-diameter base as taught by Cauwels for the purpose of guiding the rear shaft (Cauwels, col. 10, ll. 49-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754